Opinion issued May 21, 2009







     




In The
Court of Appeals
For The
First District of Texas




NO. 01-03-00334-CV




MRB INVESTMENTS, INC., Appellant

V.

MISSION BEND COMMERCIAL MAINTENANCE ASSOCIATION, INC.,
Appellee




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 0034477




MEMORANDUM OPINION
          On October 9, 2003, this Court abated this appeal because one or more of the
parties to the appeal, who was a defendant in the trial court, filed a suggestion of
bankruptcy.

          Through the Public Access to Court Electronic Records (PACER) system, the
Court has learned that the bankruptcy proceeding was dismissed on March 9, 2004,
and the case was closed on March 23, 2004.
          On March 31, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.
          We received no response to this letter.  Therefore, we lift the abatement and
reinstate the appeal, and we dismiss this appeal for want of prosecution.  See Tex. R.
App. P. 42.3 (b) (providing that appellate courts may dismiss appeal for want of
prosecution after giving 10 days’ notice to all parties).  Any pending motions are
dismissed as moot.
PER CURIUM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
Do not publish.  Tex. R. App. P. 47.